Title: From Alexander Hamilton to Theodore Sedgwick, [9 November 1788]
From: Hamilton, Alexander
To: Sedgwick, Theodore


[New York, November 9, 1788]
Dear Sir
Your last letter but one met me at Albany attending Court; from whence I am but just returned. Yours of the 2d. instant is this moment handed me.
I am very sorry for the scism you hint at among the Foederalists; but I have so much confidence in the good management of the fast friends of the constitution that I hope no ill consequences will ensue from that disagreement. It will however be worthy of great care to avoid suffering a difference of opinion on collateral points to produce any serious division between those who have hitherto drawn together in the great national question. Permit me to add that I do not think you should allow any line to be run between those who wish to trust alterations to future experience and those who are desirous of them at the present juncture. The rage for amendments is in my opinion rather to be parried by address than encountered with open force. And I should therefore be loth to learn that your parties have been arranged professedly upon the distinction I have mentioned. The mode in which amendments may best be made and twenty other matters may serve as pretexts for avoiding the evil and securing the good.
On the question between Mr. H—and Mr. A— Mr. King will probably have informed you that I have upon the whole concluded that the latter ought to be supported. My measures will be taken accordingly. I had but one scruple; but after mature consideration I have relinquished it. Mr. A to a sound understanding has always appeared to me to add an ardent love for the public good; and as his further knowlege of the world seems to have corrected those jealousies which he is represented to have once been influenced by I trust nothing of the kind suggested in my former letter will disturb the harmony of the administration.
Let me continue to hear from you and believe me to be with very great esteem & regard
Yr. friend & servt

A Hamilton
New YorkNovr. 9. 1788
T. Sedgwick Esqr

